MEMORANDUM OPINION
No. 04-02-00806-CR
Steven Ray SABBS,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-7126A
Honorable Raymond Angelini, Judge Presiding
Opinion by:	Phylis J. Speedlin, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 14, 2004
APPEAL ABATED
	Pursuant to a plea-bargain agreement, Steven Ray Sabbs ("Sabbs") pled guilty to arson.  The
trial court sentenced Sabbs to eight years confinement in the Texas Department of Criminal Justice,
Institutional Division and a fine of $1000.  
	Sabbs's court-appointed attorney filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), in which she concluded that the appeal has no merit.  Counsel provided Sabbs with
a copy of the brief and informed him of his right to review the record and file his own brief.  See
Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).  Sabbs was granted two extensions
of time to file a brief.  He failed, however, to file a pro se brief. 
	On December 19, 2003, this court received notice from the State that Sabbs died on
November 9, 2003.  The death of an appellant deprives this court of jurisdiction.  See Freeman v.
State, 11 S.W.3d 240, 240 (Tex. Crim. App. 2000).  Because the appeal was perfected before
appellant's death, and we have not yet issued a mandate, it is ordered that the appeal is permanently
abated.  Tex. R. App. P. 7.1(a)(2); Vargas v. State, 659 S.W.2d 422, 423 (Tex. Crim. App. 1983).
It is further ordered that appellate counsel's motion to withdraw is granted.   
							Phylis J. Speedlin, Justice
DO NOT PUBLISH